Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 02/02/2021. Claims 1, 4-9, 11-15, 17-20 have been amended. Claim 2-3, 10, 16 have been cancelled. Claims 1-4-9, 11-15, 17-20 are now pending in this Application.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-9, 11-15, and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky et al (U.S. Pub No. 2018/0102989), and in view Zhang et al (U.S. Pub No. 2018/0077180 A1).

As per claim 1, Borsutsky discloses a computer-implemented method, comprising: 
receiving one or more messages from a group messaging thread between two or more users, the one or more messages received from a messaging application associated with a messaging system (par [0003, 0012] sending receiving message from users);
determining an intent of the two or more users by analyzing the one or more received messages using a natural language processor (Par [0036, 0040, 0042] determining the message to find a solution);
retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
identifying the filtered bots to the users via the messaging application (Par [0012]).


However, Zhang discloses selecting two or more bots based on the determined intent; filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (par [0077] and claim 19, choose a final resulting set of bots). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Zhang into the teachings of Borsutsky in order to provide more search results for users.
As per claim 4, Borsutsky discloses the method of claim 1, the user group messaging thread comprising a bot interaction result (Par [0012]). As per claim 6, Borsutsky  discloses the method of claim 5, wherein at least one of the users in the group messaging thread is associated with a user account on the messaging system, and wherein querying the filtered bots for the bot ranking information comprises providing user information for the user account (Col 5 lines 45-51, col 11 lines 14-29).As per claim 9, Borsutsky discloses an apparatus, comprising: 
a processor circuit on a device; 
receiving one or more messages from a group messaging thread between two or more users, the one or more messages received from a messaging application associated with a messaging system (par [0003, 0012] sending receiving message from users);

retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
identifying the filtered bots to the users via the messaging application (Par [0012]).

Borsutsky does not explicitly disclose selecting two or more bots based on the determined intent; filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user.
However, Zhang discloses selecting two or more bots based on the determined intent; filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (par [0077] and claim 19, choose a final resulting set of bots). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Zhang into the teachings of Borsutsky in order to provide more search results for users.
As per claim 12, Borsutsky  discloses the apparatus of claim 9, wherein at least one of the users in the group messaging thread is associated with a user account on the messaging system, and wherein querying the filtered bots for the bot ranking information comprises providing user information for the user account (Col 5 lines 45-51, col 11 lines 14-29).As per claim 15, Borsutsky discloses at least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a system to: 

determining an intent of the two or more users by analyzing the one or more received messages using a natural language processor (Par [0036, 0040, 0042] determining the message to find a solution);
retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
identifying the filtered bots to the users via the messaging application (Par [0012]).

Borsutsky does not explicitly disclose selecting two or more bots based on the determined intent; filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user.
However, Zhang discloses selecting two or more bots based on the determined intent; filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (par [0077] and claim 19, choose a final resulting set of bots). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Zhang into the teachings of Borsutsky in order to provide more search results for users.As per claim 18, Borsutsky  discloses the computer-readable storage medium of claim 15, the messaging interaction associated with a user account for the bot-service system, wherein querying the two or more filtered bots for the bot ranking information comprises providing user information for the user account (Col 5 lines 45-51, col 11 lines 14-29). 


Claims 8, 14 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky  et al, and Zhang et al , and Sadja et al, and further in view of Kale et al (U.S. Pub No. 2018/0108066 A1

As per claim 8,  Borsutsky , Zhang do not explicitly discloses the method of claim 1, the bot relevancy for the filter bots is based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information.
However, Kale discloses further comprising: determining the bot relevancy for the two or more suggested bots based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information (par [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Kala into the teachings of Borsutsky  as modified by Zhang and Sadja in order to provide a satisfies result for user (Par [0112]).
As per claim 14, Borsutsky , Zhang do not explicitly discloses the apparatus of claim 9, the software further operative to: determine the bot relevancy for the filtered bots based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information.
However, Kale discloses further comprising: determining the bot relevancy for the two or more suggested bots based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information (par [0109]).

As per claim 20, Borsutsky , Zhang do not explicitly discloses the computer-readable storage medium of claim 15, the bot relevancy for the filtered bots is based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information.
However, Kale discloses further comprising: determining the bot relevancy for the two or more suggested bots based on one or more of user profile information, user behavior information, user location information, user messaging context information, and user bot history information (par [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Kala into the teachings of Borsutsky  as modified by Zhang and Sadja in order to provide a satisfies result for user (Par [0112]).


Claims 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky  et al, and Zhang et al, and Sadja et al, and further in view of Rajurkar et al (U.S. Pub No. 2018/0276667 A1).
As per claim 7, Borsutsky , Zhang do not explicitly disclose determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.
However, Rajurkar discloses determining a user-information share setting for a bot of the two or more filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting (Par [0029]).

As per claim 13, Borsutsky , Zhang do not explicitly disclose determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.
However, Rajurkar discloses determining a user-information share setting for a bot of the two or more filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting (Par [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclose in Rajurkar into the teachings of Borsutsky as modified by Zhang in order to protect users information.
As per claim 19, Borsutsky , Zhang do not explicitly disclose the computer-readable storage medium of claim 15, comprising further instructions that, when executed, cause a system to: determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.
However, Rajurkar discloses determining a user-information share setting for a bot of the two or more filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting (Par [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclose in Rajurkar into the teachings of Borsutsky as modified by Zhang in order to protect users information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 8, 2021

/THU N NGUYEN/Examiner, Art Unit 2154